Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
This office action is responsive to the amendment filed on 04/07/2022. As directed by the amendment: claim 7 has been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-19 are presently under consideration in this application.

 Claim Objections
Claim 7 is objected to because of the status of it should be written as “Currently Amended”, not “Previously Presented”.  It has been amended to further include new feature(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAST (US 20070095811).
Regarding claim 1, Last discloses a heating rod for a glow plug (see a sole figure), comprising: 
a ceramic glow element (1, i.e. a heating element) having a glow tip (i.e. the tip of the heating element 1) at its front end and a connector portion (6, i.e. the internal pole) at its rear end (see a sole figure, i.e. the upper figure) (¶ 0015); 
a contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) electrically contacting the connector portion (6, i.e. called the internal pole) of the glow element (1); and 
a sheath (2, i.e. called a support tube), the glow element (1) protruding from the front end of the sheath (see sole figure); wherein the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) is pressed against the glow element (1) under pre-tension exerted by the sheath (2, i.e. called a support tube) (abstract; ¶ 0017, 0019, 0021-0022, 0028).
With respect to claim 2, Last discloses wherein the connector portion (6, i.e. called the internal pole) is tapered (see sole figure, i.e. tapered upward in the longitude direction) and is pushed into the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve).
With respect to claim 3, Last discloses wherein the connector portion (6, i.e. called the internal pole) is tapered in a conical shape (see sole figure).
With respect to claim 9, Last discloses wherein the sheath (2, i.e. called a support tube) is beaded at its rear end (see the upper end of the support tube 2 curves toward the rear end of the heating element 1).
With respect to claim 10, Last discloses wherein the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) makes a solder-free contact (see sole figure) with the connector portion (6, i.e. called the internal pole) of the glow element (1).
With respect to claim 11, Last discloses a metallic body (¶ 0016) from which the heating rod protrudes (see a sole figure).
With respect to claim 12, Last discloses a method (see claims 7-10) for producing a heating rod (see sole figure), comprising: inserting a ceramic glow element (1, i.e. a heating element) into a sheath (2, i.e. a support tube), making electrical contact between a connector portion (6, i.e. called the internal pole) of the glow element and a contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve); and creating a pre-tension in the sheath (2, i.e. called a support tube) which presses the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) against the glow element (1) (abstract; ¶ 0017, 0019, 0021-0022, 0028).
With respect to claim 13, Last discloses wherein the connector portion (6, i.e. called the internal pole) is pushed onto the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve).
With respect to claim 15, Last discloses wherein the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) is clamped between the glow element (1) and the rear end of the sheath (2, i.e. called a support tube).
With respect to claim 17, Last discloses wherein at least a section (i.e. the upper half of the support tube 2) of the sheath (2, i.e. called a support tube) is heated and the sheath (2, i.e. called a support tube) is compressed in an axial direction to thereby create or increase the pre-tension (abstract; ¶ 0017, 0019, 0021-0022, 0028).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811).
Regarding claim 1, Hain et al. discloses a heating rod and a method for producing a glow plug (see figures 1 and 32; abstract; ¶ 0079), comprising: 
a ceramic glow element I (figs. 1 and 32, i.e. called a ceramic glow pencil) having a glow tip 1 (fig. 1) at its front end (not labeled, i.e. where the glow tip 1 is) and a connector portion 4 (fig. 1, i.e. connecting cone section) at its rear end (not labeled) (¶ 0072); 
a contact element II (figs. 1 and 32) (also see figure 3 for contact shape variations) electrically contacting the connector portion 4 (fig. 1, i.e. connecting cone section) of the glow element I (figs. 1 and 32, i.e. called a ceramic glow pencil (¶ 0069-0071); and 
a sheath V (figs. 1 and 32, i.e. called a sleeve), the glow element protruding from the front end of the sheath (¶ 0008, 0022).
Hain et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the contact element is pressed against the glow element under pre-tension exerted by the sheath.
However, LAST teaches wherein the contact element (3, 4, i.e. called a pressure sensor and a press-in sleeve) is pressed against the glow element (1, i.e. a heating element) under pre-tension exerted by the sheath (2, see only figure, i.e. a support tube) (abstract; ¶ 0017-0019). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hain‘s reference, to include a pressure sensor (3) and pre-tension sheath (2, i.e. a support tube), as suggested and taught by LAST, for the purpose of responding to external pressures (¶ 0017) and adding to the initial tension already present at the pressure sensor in the form of additional force in order to minimize any problems with resonant frequency (¶ 0009, 0028).
With respect to claim 4, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the glow element I (figs. 1 and 32, i.e. called a ceramic glow pencil) includes a section in which an inner diameter of the sheath V (fig. 1, i.e. called a sleeve) increases (see figure 1) towards the connector portion 4 (fig. 1, i.e. connecting cone section), thereby forming an end stop 15 (fig. 1, i.e. a joint region), except for by which the glow element is pressed against an interior surface of the sheath under pre-tension. LAST teaches the glow element (1, i.e. a heating element) is pressed against an interior surface of the sheath (2, see only figure, i.e. a support tube) under pre-tension (abstract; ¶ 0017).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pre-tension sheath as set forth above, as suggested and taught by LAST, for the purpose of responding to external pressures (¶ 0017).
With respect to claim 7, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the sheath V (figs. 1 and 32, i.e. called a sleeve) includes a circumferential indentation (17) located behind the end stop seen in the longitudinal direction of the heating rod (¶ 0079) wherein the circumferential indentation (17) creates or increases the pre-tension in the sheath (see figures 6 and 38; ¶ 0074, 0087-0088).
With respect to claim 8, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the indentation (17) surrounds the connector portion (see figure 38).
With respect to claim 16, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein a circumferential indentation (17) is created in the sheath V (figs. 1 and 32, i.e. called a sleeve) by plastic deformation in order to create or increase the pre-tension (see figures 6 and 38).
With respect to claim 18, Hain et al. in view of LAST discloses the limitations of the claimed invention as set forth above of which Hain further discloses wherein the sheath V (figs. 1 and 32, i.e. called a sleeve) comprises a front section (not labeled, i.e. where the glow tip 1 is) and a rear section (not labeled, i.e. where the connecting cone 3 is), wherein the front section has a smaller inner diameter than the rear section, whereby the ceramic glow element I (figs. 1 and 32, i.e. called a ceramic glow pencil) is pressed against tapering walls of an intermediate section located between the front section and the rear section (see figure 1 for dimensions) (¶ 0008).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 1 above, and further in view of RATOSA et al. (US 20120160821 A1).
Regarding claim 5, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above, except for wherein the end stop is a surface in the shape of a truncated cone.
However, RATOSA et al. teaches wherein the end stop (47, i.e. called a truncated washer) is a surface in the shape of a truncated cone (0063). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such shape as set forth above, as suggested and taught by RATOSA, for the purpose of ensuring impermeability between the heating rod and the plug body (¶ 0028).
With respect to claim 6, Hain et al. in view of LAST and RATOSA et al. discloses the limitations of the claimed invention as set forth above including of which Hain further discloses wherein the sheath V (fig. 39, i.e. called a sleeve) includes a front cylindrical section and a rear cylindrical section having a larger inner diameter than the front cylindrical section, wherein a transition section is located between the front cylindrical section and the rear cylindrical section (see figure 39 for example, the rear end of the sleeve V is larger), except for wherein the end stop of the glow element firmly fits against the interior surface of said transition section. RATOSA teaches wherein the end stop (47, i.e. called a truncated washer) of the glow element (11) firmly fits against the interior surface of said transition section (¶ 0063-0064). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such end stop shape as set forth above, as suggested and taught by RATOSA, for the purpose of ensuring impermeability between the heating rod and the plug body (¶ 0028).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 12 above, and further in view of SUZUKI et al. (US 20120067863 A1).
Regarding claim 14, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above including the rear end of the sheath is beaded 20 (fig. 39, i.e. a hexagon bolt), except for wherein an insulator is arranged behind the contact element.
However, SUZUKI et al. teaches wherein an insulator (91) is arranged behind the contact element (¶ 0046). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such insulation as set forth above, as suggested and taught by SUZUKI, for the purpose of providing a glow plug having a configuration in which a heater element generating heat upon supply of electric current thereto is positioned frontward or at a leading end of a tubular body (0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hain et al. (US 20110215080 A1) in view of LAST (US 20070095811) as applied to claim 1 above, and further in view of Okazaki et al. (US 20040182145).
Regarding claim 19, Hain et al. in view of LAST discloses all the limitations of the claimed invention as set forth above, except for wherein the contact element protrudes from a rear end of the sheath.
However, Okazaki et al. teaches wherein the contact element 242 (fig. 2) (¶ 0031) protrudes from a rear end 22 (fig. 2) of the sheath 3 (fig. 1A) (¶ 0024-0025). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such contact element as set forth above, as suggested and taught by Okazaki, for the purpose of generating an electrical signal in response to variations in stress applied thereto (abstract).

Response to Amendment
Applicant’s amendments to claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.  However, Claim Objections have not been overcome as set forth above.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the REMARKS that “When the one quoted sentence is read within its context of the entirety of paragraph [0019], it is clear that this sentence refers to how press-in sleeve 4 can act as a stable element within the force circulation system and does not refer to making electrical contact between press-in sleeve 4 and heating element 1.”
In response to applicant's argument as set forth above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Last clearly teaches the heating element (1) is being contacted by the integration of the press-in sleeve (4) and the pressure sensor (3) (¶ 0020).  There is no space(s) or gap(s) between the heating element (1) and the press-in sleeve (4) and/or the pressure sensor (3). Therefore, they function as a stable element circulating the heating element (1).
Applicant also argues on pages 607 of the REMARKS that “Furthermore, the designs of Hain and Last are not properly combinable in the manner argued by the Examiner. More specifically, the connecting cone 3 at the rear end of the glow tip 1 of Hain engages an inner pole head III which is positioned such that the sheath cannot cause element III to be pressed against connecting cone 3 even if it were pre-tensioned. See FIG. 1. 
Still further, Hain actually teaches away from using a pre-tensioned sheath to press a 64317994 
Attorney Docket No. 24603-0113Patent Application No. 16/377,808contact element against the glow plug.”
In response to Applicant’s argument that “Hain actually teaches away from using a pre-tensioned sheath to press a 64317994Attorney Docket No. 24603-0113Patent Application No. 16/377,808contact element against the glow plug.” as set forth above, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).  In this case, Examiner disagrees with the argument of Hain’s teaching away from using a pre-tensioned sheath to press a 64317994Attorney Docket No. 24603-0113Patent Application No. 16/377,808contact element against the glow plug, because Last discloses a similar arrangement as Hain’s connecting cone (3), that is the internal pole (6) of the heating element 1 having a conical shape contacting to the adjacent elements (3, 4) and a pre-tension of the support tube (2) in the axial direction on the heating element (1) (¶ 0017, 0028).  With the integral interleave arrangement of the elements, the glow plug should prevent or minimize any problems associated with resonant frequency. 
Therefore, the combination of Hain in view of LAST fully meets all the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761